Citation Nr: 0527019	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  02-04 923A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a left hip 
disorder.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to service connection for a right eye 
disorder.

7.  Entitlement to service connection for Meniere's syndrome.

8.  Entitlement to service connection for a psychiatric 
disorder.

9.  Entitlement to a compensable disability rating for right 
ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979.

These matters come to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for right ear 
hearing loss and assigned a non-compensable rating.  The RO 
also denied service connection for left ear hearing loss.  
The veteran perfected an appeal of the rating assigned for 
the right ear hearing loss, and the denial of service 
connection for left ear hearing loss.  For good cause shown, 
his motion for advancement on the docket has been granted.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2004).

His appeal was previously before the Board in June 2003, at 
which time the Board adjudicated issues no longer in 
appellate status and remanded the issues of service 
connection for left ear hearing loss and a compensable rating 
for right ear hearing loss for additional development.  While 
the case was pending at the RO, in a January 2004 rating 
decision the RO denied service connection for a neck 
disorder, a left knee disorder, a left hip disorder, a low 
back disorder, and a right eye disorder.  In a March 2004 
rating decision the RO denied service connection for 
Meniere's syndrome, and in September 2004 denied service 
connection for a psychiatric disorder.  The veteran also 
perfected appeals of the January, March, and September 2004 
decisions.  The case was then returned to the Board for 
further appellate consideration.

The issues of service connection for disorders of the neck, 
left knee, left hip, and low back; Meniere's syndrome; and a 
psychiatric disorder are addressed in the remand portion of 
the decision below.  These issues are remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
AMC will notify the veteran if further action is required on 
his part.

The Board notes that subsequent to the most recent 
supplemental statement of the case, the veteran submitted 
additional evidence in support of his claims.  He has, 
however, waived his right to have this evidence considered by 
the RO in the first instance.  See Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (the Board does not have authority to 
consider evidence in the first instance); 38 C.F.R. § 20.1304 
(2003).  The Board finds, therefore, that it can adjudicate 
the remaining issues without remanding those issues to the 
RO.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that the veteran's left ear hearing loss is not related to an 
in-service disease or injury.

3.  The preponderance of the probative evidence indicates 
that the veteran does not currently have a diagnosed right 
eye disorder that is related to an in-service disease or 
injury.

4.  The average puretone decibel threshold in the right ear 
is 44 decibels, with speech discrimination ability of 
88 percent, and the hearing acuity in the left ear is 
presumed to be normal.


CONCLUSIONS OF LAW

1.  A left ear hearing loss and a right eye disorder were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004).

2.  The criteria for a compensable disability rating for 
right ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 3.383, 4.1, 4.3, 4.85, 
Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his left ear hearing loss and a 
right eye disorder were caused by injuries that he incurred 
in service.  He argues that he is entitled to a compensable 
rating for his right ear hearing loss because he has 
difficulty following conversations.
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in July 2001 and December 
2003 by informing him of the evidence required to establish 
entitlement to service connection and a higher rating.  The 
RO also informed him of the information and evidence that he 
was required to submit, including any evidence in his 
possession, and the evidence that the RO would obtain on his 
behalf.  The Board finds, therefore, that VA has fulfilled 
its duty to inform the veteran of the evidence he was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate his claims.  Quartuccio, 16 Vet. 
App. at 187.

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the VA treatment records the veteran 
identified, and provided him VA examinations in July 2001 and 
January 2004.  He has submitted private medical records and 
reports in support of his claims, and presented testimony 
before the undersigned in December 2002 and August 2005.  

The RO has not, however, provided him a VA medical 
examination or obtained a medical opinion regarding a nexus 
between any current right eye disorder and an injury in 
service.  The United States Court of Appeals for Veterans 
Claims (Court) has held, however, that VA is not required to 
provide a medical examination or obtain a medical opinion if 
the record does not already contain evidence of an in-service 
event, injury, or disease that could lead to a grant of 
service connection.  That development is not required because 
"a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease."  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1356 (Fed. Cir. 2003).  

The veteran contends that an injury to the right eye while in 
service resulted in a loss of visual acuity in that eye.  His 
service medical records show that the loss of visual acuity 
in the right eye was due to a myopic astigmatism that pre-
existed service, and that his visual acuity was correctable 
to 20/20 with refraction.  A refractive error in the eye is 
deemed to be a developmental defect that is not subject to 
service connection.  See 38 C.F.R. § 3.303(c) (2004).  For 
this reason the Board finds that a medical examination and/or 
opinion is not required in this case because no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Duenas, 18 Vet. App. at 517.

The veteran has not indicated the existence of any other 
evidence that is relevant to these issues.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of his claims and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claims.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2004).
Service Connection
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  Congenital or developmental 
defects, including refractive errors of the eyes, are not 
diseases or injuries within the meaning of the applicable 
statutes.  38 C.F.R. § 3.303 (2004).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111 (West 
2002); see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); 38 C.F.R. § 3.304(b) (2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2004).

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.  
The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. §§ 3.303(a), 4.3 
(2004).  When there is an approximate balance of positive and 
negative evidence regarding a material issue, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. 
§ 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.
Left Ear Hearing Loss

The January 2004 VA audiometric examination resulted in 
findings showing that the veteran has a left ear hearing loss 
disability as defined in 38 C.F.R. § 3.385.  He has also 
presented lay evidence of having been exposed to artillery 
fire while in service.  His claim is, therefore, supported by 
medical evidence of a current diagnosis of disability, and 
lay evidence of an in-service injury.  For the reasons 
explained below, however, the Board finds that the currently 
diagnosed left ear hearing loss is not shown to be related to 
the in-service noise exposure.  Hickson, 12 Vet. App. at 253.

The veteran's service medical records show that when examined 
on entering service in September 1975, the puretone 
thresholds in the left ear were above 20 decibels at 500 and 
1000 Hertz.  When examined in November 1977 and April 1978, 
the puretone thresholds were normal (below 20 decibels) at 
all Hertz levels.  When examined on separation from service 
in July 1979, the threshold levels were at 20 decibels or 
below at all Hertz levels, indicating that his hearing was 
normal in the left ear.

He underwent a VA audiometric examination in July 2001, which 
revealed the following puretone decibel thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
15
20
20

Speech audiometry revealed speech recognition ability of 
96 percent.  Based on this evidence, although the puretone 
thresholds were above normal at 500 and 1000 Hertz, the 
veteran did not then have a hearing loss disability as 
defined in 38 C.F.R. § 3.385.

The veteran presented the report of a private audiometric 
examination in October 2003 showing that he then had a 
hearing loss disability as defined in 38 C.F.R. § 3.385.  
During the examination he reported that he worked as a gunner 
on a Howitzer while in service, and the audiologist found 
that he was exposed to noise levels as high as 176.9 decibels 
at that time.  The audiologist reviewed the report of the 
September 1975 examination and found that the veteran's 
hearing was then normal, with the exception of a mild hearing 
loss at 6000 Hertz.  She provided the opinion that the noise 
exposure in service could be a contributing factor to the 
veteran's hearing loss.  Because the audiologist found only 
that the in-service noise exposure could have contributed to 
the hearing loss, and not that it at least as likely as not 
caused or aggravated the hearing loss, the opinion of the 
private audiologist is of low probative value in determining 
whether the currently diagnosed hearing loss is related to an 
in-service injury.  See Guerrieri v. Brown, 4 Vet. App. 467, 
472 (1993) ("The probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician 
reaches."); see also Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (an opinion that a disability could be related to 
service implies the equal conclusion that it could not be so 
related).

The RO provided the veteran an additional VA audiometric 
examination in January 2004, which included a review of the 
evidence in the claims file.  The examiner found that testing 
showed the hearing in the left ear to be normal throughout 
service, and that testing in October 2003 showed a 
sensorineural hearing loss.  She also noted that the veteran 
had been a gunner while in service.  The veteran was unable 
to recall any specific incident in which his hearing was 
affected, but attributed his hearing loss to the continuous 
noise exposure.  He stated that he was unable to wear hearing 
protection at all times (implying that he sometimes wore 
hearing protection).  The examiner provided the opinion that 
because the hearing in the left ear was normal when the 
veteran separated from service, his current hearing loss was 
not related to military service.  Because that opinion was 
based on review of the evidence of record, supported by the 
audiologist's reason for the opinion, and stated as 
determinative, it is of high probative value.  Guerrieri, 
4 Vet. App. at 472; see also Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) (an opinion is more probative if 
supported by reasons and bases).

The veteran contends that his left ear hearing loss was 
caused by noise exposure during service.  As a lay person, 
however, he is not competent to provide evidence of the 
etiology of a medical disorder.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  His opinion is not probative, 
therefore, of whether any in-service noise exposure caused 
the hearing loss.  The most probative medical evidence shows 
that the left ear hearing loss is not related to service.  
The Board finds, therefore, that the criteria for a grant of 
service connection are not met, and that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for left ear hearing loss.
Right Eye Disorder

The veteran's service medical records show that in December 
1975 he incurred a laceration above the right eye when he ran 
into the back of a truck.  The laceration was closed with 
three stitches.  He contends that he had no problems with the 
vision in his right eye prior to this injury, but that 
afterwards he had difficulty seeing with the right eye.

The service medical records also indicate, however, that when 
examined on entering service in September 1975 the visual 
acuity in his right eye was 20/100 for distant vision and J2 
for near vision.  He was then found to have defective distant 
and near vision in the right eye.  An optometric examination 
a few days later revealed that the vision in his right eye 
was correctable to 20/20.  In December 1976 the loss of 
visual acuity was diagnosed as a myopic astigmatism that was 
correctable with refractive lenses.  Examination on 
separation from service in July 1979 again showed distant 
vision in the right eye of 20/100, correctable to 20/20.

The veteran's current assertion that he had no difficulty 
seeing with the right eye prior to December 1975 is 
contradicted by the contemporaneous records, which show that 
loss of visual acuity in the right eye was noted when he 
entered service.  Regardless, a refractive error of the eye 
is deemed to be a developmental defect that is not subject to 
service connection.  See Terry v. Principi, 340 F.3d 1378, 
1384 (Fed. Cir. 2003); 38 C.F.R. § 3.303(c) (2004).  The 
available medical evidence does not show any abnormality in 
the right eye that is subject to service connection, nor does 
the veteran so claim.  The Board finds, therefore, that the 
claim is not supported by medical evidence of a current 
diagnosis of disability, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a right eye disorder.
Evaluation of Right Ear Hearing Loss
Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in October 
2001.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Evaluations of unilateral defective hearing range from non-
compensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
Diagnostic Code 6100 (2004).  Disability ratings for hearing 
loss are derived from a mechanical application of the rating 
schedule to the numeric designations resulting from 
audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 
345 (1992).

If service connection has been granted only for defective 
hearing involving one ear, the hearing acuity of the non-
service-connected ear is considered to be normal unless the 
service-connected hearing loss is at least 10 percent 
disabling and the hearing loss in the other ear meets the 
definition of a hearing loss disability as defined in 
38 C.F.R. § 3.385.  See Boyer v. West, 11 Vet. App. 477 
(1998), aff'd on reh'g, 12 Vet. App. 142 (1999); 38 C.F.R. 
§§ 3.383, as amended by Compensation for Certain Cases of 
Bilateral Deafness, 69 Fed. Reg. 48,148 (Aug. 9, 2004), 
4.85(f) (2004); VAOPGCPREC 32-87.  If those requirements are 
met, the hearing loss is evaluated as if service connection 
has been established for the hearing loss in both ears.
Analysis

The VA audiometric examination in July 2001 revealed an 
average puretone decibel loss in the right ear of 
33 decibels, and speech discrimination of 92 percent.  
According to the report of the private audiometric 
examination in October 2003, the average puretone decibel 
loss at the appropriate Hertz levels was 40 decibels, with 
speech discrimination of 100 percent.  The VA examination in 
January 2004 revealed an average puretone decibel loss in the 
right ear of 44 decibels, with speech discrimination of 
88 percent.

A non-compensable rating is assigned for unilateral defective 
hearing where the puretone threshold average in the service-
connected ear is 44 decibels, with speech recognition ability 
of 88 percent correct (Level I).  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2004).  Because the hearing loss in the 
service-connected ear is not independently ratable at 
10 percent or higher, the degree of hearing loss in the 
nonservice-connected ear cannot be considered in determining 
the appropriate rating.  The Board finds, therefore, that the 
criteria for a compensable schedular rating for the right ear 
hearing loss have not been met since the initiation of the 
veteran's claim for service connection.  Fenderson, 12 Vet. 
App. at 126-27.  For that reason the preponderance of the 
evidence is against the appeal to establish entitlement to a 
compensable disability rating for right ear hearing loss.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1) 
(2004).  The evidence does not show that the veteran's 
service-connected right ear hearing loss has resulted in any 
hospitalizations.  In addition, the evidence does not show 
that the right ear hearing loss, as opposed to the 
nonservice-connected Meniere's disease and a chronic 
neurological disease, has caused marked interference with 
employment.  In short, there has been no showing that the 
application of the regular schedular criteria is impractical.  
The Board finds, therefore, that remand of the case to the RO 
for referral to the Director of the Compensation and Pension 
Service for consideration of an extra-schedular rating is not 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  


ORDER

The claim of entitlement to service connection for left ear 
hearing loss is denied.

The claim of entitlement to service connection for a right 
eye disorder is denied.

The appeal to establish entitlement to a compensable 
disability rating for right ear hearing loss is denied.


REMAND

The available evidence indicates that the veteran has 
received treatment for the disabilities for which he is 
seeking service connection from private medical care 
providers following his separation from service.  Although he 
has presented some medical records and reports from the 
private sources, it appears that extensive relevant evidence 
has not been obtained.  The private physicians who have 
treated the veteran are described in the VA treatment 
records.

The veteran's service medical records show that in January 
1977 he reported having had pain in the posterior neck for 
the previous two weeks.  Examination revealed muscle spasm in 
the neck, and he was then given Valium.  The service medical 
records are otherwise silent for any complaints or clinical 
findings pertaining to the neck, and examination of the spine 
on separation from service in July 1979 was normal.

There is no evidence of the veteran having any neck problems 
until January 2005.  A magnetic resonance image (MRI) of the 
cervical spine at that time revealed multilevel spondylosis 
with canal stenosis, greatest at C4-C5.  It is not clear from 
the available evidence whether the currently diagnosed 
cervical spine disability is related to the muscle spasms 
documented during service.  Because the veteran's claim is 
supported by medical evidence of a current diagnosis of 
disability and evidence of an in-service injury, a VA medical 
examination and opinion are required regarding the claimed 
nexus to service.  See 38 C.F.R. § 3.159(c)(4) (2004).

The service medical records also show that in May and June 
1979 he complained of painful kneecaps, primarily the left, 
of two months in duration.  Physical examination was normal 
except for some crepitus on movement, and his complaints were 
assessed as chondromalacia.  When examined on separation from 
service in July 1979, the lower extremities were normal.

The available evidence reveals no complaints or clinical 
findings pertaining to the left knee until May 2003.  An MRI 
then revealed a torn medial meniscus and patellofemoral 
chondromalacia.  During a private medical examination in 
February 2004, the veteran reported having had pain in his 
left knee since falling a year and a half previously.  The 
veteran claims that service connection should be granted for 
chondromalacia in the left knee.  It is not clear from the 
available evidence whether the chondromalacia found in May 
2003 is related to the chondromalacia diagnosed during 
service, due to the 24-year gap in medical records.  As an 
alternative, he contends that the currently diagnosed left 
knee disability was caused or aggravated by the service-
connected plantar fasciitis, due to walking with an altered 
gait.  In order to determine whether any currently diagnosed 
left knee disability is related to the in-service symptoms or 
a service-connected disability, a VA examination and medical 
opinion are required.

The veteran also claims to have a left hip disability that 
was caused by an altered gait due to his service-connected 
bilateral plantar fasciitis.  He testified to having pain in 
the left hip with ambulation.  Although the available medical 
evidence does not reveal any disability in the left hip, 
because he has described recurrent symptoms of a left hip 
disability a medical examination is needed in order to 
determine whether he currently has any pathology in the left 
hip that is caused or aggravated by the plantar fasciitis.  

In addition, the veteran has claimed entitlement to service 
connection for a low back disorder, which he claims to be 
related to the altered gait caused by plantar fasciitis.  The 
MRI of the lumbar spine in January 2005 revealed mild 
spondylosis and multilevel canal stenosis.  The evidence does 
not indicate, however, whether the lumbar pathology is 
related to the plantar fasciitis.  For that reason a medical 
examination and opinion are needed.

The veteran presented medical evidence showing that he has 
received treatment for major depression.  He claims that the 
major depression is due to the pain he suffers as a result of 
the plantar fasciitis.  The medical evidence shows that in 
addition to plantar fasciitis, he has Meniere's syndrome (for 
which a claim for service connection is pending) and a 
chronic, progressive neurological disease that is not 
service-connected.  A medical opinion is needed in order to 
determine whether the depression is etiologically related to 
a service-connected disability.

The service medical records show that the veteran was 
hospitalized for four days in November 1976 due to a reaction 
to an influenza immunization with a vasovagal reaction.  He 
then complained of chills, muscle aches, a sore throat, 
photophobia, fullness in his ears, and dizziness.  His 
symptoms had resolved when discharged from the hospital.  The 
service medical records are otherwise silent for any 
complaints or clinical findings pertaining to dizziness or 
fullness in the ears.

Service connection has been granted for hearing loss in the 
right ear and tinnitus, as related to in-service noise 
exposure.  Although the veteran testified that he experienced 
dizzy spells during and since he was in service, there is no 
medical evidence of any symptoms related to Meniere's 
syndrome until October 2003.  He contends that the hearing 
loss, tinnitus, and dizzy spells documented during service 
represent the onset of Meniere's syndrome, and that the 
disorder was caused by the reaction to the influenza 
immunization.  A medical opinion is needed in order to 
determine whether there is a nexus between the in-service 
symptoms and the current diagnosis of Meniere's syndrome.

Accordingly, these issues are remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any of the 
claimed disabilities since his separation 
from service.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  Specifically, the RO should obtain 
the veteran's treatment records from Dr. 
Ware (his primary care physician), the 
Northeast Orthopedic Clinic, Dr. Douthit, 
Dr. Alabock, Dr. Brockington, Dr. 
Lowerman, and an unidentified private 
ear, nose, and throat specialist.  The RO 
should also obtain the veteran's 
treatment records from the VA Medical 
Center in Birmingham and the Gadsden 
Outpatient Clinic since April 2005.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should provide the 
veteran a VA orthopedic examination in 
order to determine whether any of his 
claimed musculoskeletal disabilities are 
related to service or a service-connected 
disability.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

The examiner should conduct a physical 
examination and, based on the results of 
the examination, review of the evidence 
in the claims file, and sound medical 
principles, and not on the veteran's 
reported history, provide opinions 
regarding the following:  whether the 
cervical spondylosis is related to the 
in-service neck spasms; whether the 
currently diagnosed left knee disability 
is related to the chondromalacia 
documented during service, or was caused 
or aggravated by plantar fasciitis; 
whether the veteran currently has any 
left hip pathology that was caused or 
aggravated by bilateral plantar 
fasciitis; and whether the lumbar 
spondylosis was caused or aggravated by 
bilateral plantar fasciitis.  The 
standard for evaluating the claimed nexus 
is whether any of the disabilities is at 
least as likely as not (a probability of 
50 percent or greater) related to an in-
service disease or injury or a service-
connected disability.  

3.  After the development requested in 
the first paragraph has been completed to 
the extent possible, the RO should 
forward the veteran's claims file to a VA 
physician and obtain an opinion on 
whether the Meniere's syndrome at least 
as likely as not (a probability of 
50 percent or greater) had its onset 
during service, or is related to the 
influenza immunization reaction in 
service.  That determination should be 
based on review of the evidence in the 
claims file and sound medical principles, 
and not on the veteran's reported 
history.  The examiner should provide the 
rationale for his/her opinion.

4.  After all of the development 
requested above has been completed to the 
extent possible, the RO should provide 
the veteran a VA psychiatric examination.  
The purpose of the examination is to 
determine whether he currently has any 
psychiatric impairment, including 
depression, that is at least as likely as 
not (a probability of 50 percent or 
greater) caused or aggravated by a 
service-connected disability.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner.  

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues remaining 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


